Citation Nr: 0311287	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945, December 1945 to December 1948, March 1949 to 
November 1952 and from May 1957 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran was originally granted service connection for a 
cervical spine disability described as neck and shoulder 
pains with strain in November 1968.  He was assigned a 10 
percent rating at the time.  The veteran submitted a claim 
for entitlement to service connection for headaches, as 
secondary to his service-connected spine disability, in 
November 1998.  He also sought an increased rating for his 
cervical spine disability at the same time.  The veteran's 
cervical spine disability was increased to 20 percent by way 
of a rating decision dated in April 1999.  The description of 
his cervical spine disability was changed to read chronic 
cervical spine syndrome with occipital headaches.  Thus the 
cervical spine rating included headaches as part of the 
disability rating.

The Board decision set out below grants service connection 
for dizziness based on a medical opinion obtained in April 
2003.  The VA examiner attributed the veteran's dizziness to 
his headaches and to service.  There was no mention of the 
headaches as a part of the veteran's cervical spine 
disability.  In light of the April 2003 medical opinion, the 
issue of a possible separate disability rating for headaches 
has been implicitly raised.  As that issue has not been 
developed on appeal, it is referred to the RO for such 
additional action as may be necessary.




FINDING OF FACT

The veteran has a current diagnosis of dizziness that is 
likely attributable to his active military service.  


CONCLUSION OF LAW

The veteran has dizziness that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran had a number of periods of active service between 
August 1942 and November 1952 and then a continuous period of 
active service from May 1965 until his retirement for years 
of service in December 1967.  A review of the veteran's 
service medical records (SMRs) reflects that he was first 
treated for complaints of headaches in service in December 
1942.  The veteran was treated for acute pharyngitis and 
headaches at that time.  The veteran was evaluated for 
further complaints of headaches in June 1944 with no cause 
found.  The veteran was hospitalized in December 1944 for 
evaluation of complaints involving headaches, insomnia and 
backache.  The veteran was noted to complain of headaches 
since 1942.  Ultimately the veteran was diagnosed with 
maladjustment, simple adult type caused by dissatisfaction 
with his assignment in service.  The veteran was hospitalized 
again in July 1945 with much the same complaints regarding 
his headaches.  The diagnosis was simple adult maladjustment, 
mild, characterized by headaches and resentment toward the 
military.  The veteran reported both headaches and dizziness 
on the Report of Medical History associated with his October 
1952 discharge examination.  The veteran was seen as an 
outpatient for complaints of headache, nausea and vomiting in 
November 1958.

The veteran was evaluated in February 1967 for complaints of 
positional dizziness.  The veteran was noted to have 
experienced three episodes of true vertigo seemingly 
unrelated to posture.  A February 1967 neurology consult 
noted an onset of symptoms in January 1967.  The veteran 
reported that he had never had the sensation before and had 
not suffered any head injury, ear difficulty, illness or 
unusual stress.  The veteran did report having headaches in 
the occipital area.  The neurologist said that they could not 
find a neurologic explanation for the veteran's vertiginous 
episodes.  The veteran was treated again in December 1967 for 
complaints of headaches and was prescribed Librium.  

The veteran submitted a statement in July 1968 seeking 
assistance in obtaining prescribed medications from VA.  The 
veteran noted that he was treated in service for severe 
headaches and dizziness and was prescribed Darvon and Librium 
and included prescriptions for those medications.  He wanted 
to have his prescriptions filled by VA in order to save 
money.

The veteran submitted a claim for disability compensation 
benefits in August 1968.  He listed treatment for headaches 
in service and thereafter.

The veteran was afforded VA orthopedic and psychiatric 
examinations in October 1968.  Both examiners noted the 
veteran's complaint of headaches but made no findings 
regarding headaches.

The veteran was granted service connection for neck and 
shoulder pains with strain and assigned a 10 percent 
disability rating in November 1968.  The issue of headaches 
was not addressed in the rating decision.

The veteran submitted a claim for entitlement to service 
connection for headaches as an "adjunct" to his cervical 
spine disability.  He also wanted an increased rating for his 
cervical spine disability.  He reported that he had received 
medical treatment at the VA medical center (VAMC) in Dallas, 
Texas.

Hospital summaries dated in March 1997 and December 1998 were 
obtained from the Dallas VAMC.  The March 1997 summary noted 
that the veteran complained of vertigo.  He was found to have 
right carotid stenosis but there was no opinion relating the 
carotid stenosis to the veteran's complaints of vertigo.  The 
December 1998 summary was for care unrelated to the issue on 
appeal.

The veteran submitted a statement from B. E. Moore, D.C., in 
March 1999.  Dr. Moore reported on the veteran's complaints 
of cervical and lumbar pain.

The veteran was afforded a VA orthopedic examination in March 
1999.  The examiner noted that the veteran complained of pain 
that originated in the occipital area and that radiated down 
to the trapezius fold.  The episodes occurred sometimes two 
to three times per month or may be absent for three to four 
months at a time.  The veteran reported that going to a 
chiropractor provided some relief.  The veteran was given a 
diagnosis of chronic cervical strain syndrome with occipital 
headaches, probable degenerative joint disease, with pain 
radiating into the trapezius fold.  

The RO increased the veteran's disability rating for his 
cervical spine disability to 20 percent in April 1999.  The 
RO changed the description of the cervical spine disability 
to chronic cervical spine syndrome with occipital headaches.  
Headaches were not discussed in the body of the rating 
decision; however, service connection was granted, as they 
were included in the disability description.  The veteran was 
notified of the rating action in April 1999.

The veteran submitted a statement in May 1999 that was 
interpreted as a claim for service connection for dizziness.  
The veteran related that he had mistakenly omitted dizziness 
from his claim for service connection for headaches.  He said 
he did not realize the omission until he received notice of 
the April 1999 rating decision.  The veteran said that he had 
received treatment at the Bonham, Texas, VAMC and was 
currently being treated at the Dallas VAMC.  

The veteran submitted treatment records from C. Martin, D.C., 
for treatment provided between February 1989 and April 1999.  
An entry dated in October 1997 reported that the veteran had 
"flashes" of vertigo and an April 1999 entry noted that the 
veteran had complaints of dizziness.

The veteran's claim was originally denied in August 1999.  
The claim was denied as not well grounded as there was no 
evidence to show that the veteran's current complaints of 
dizziness were related to any period of service.

Associated with the claims folder is a request for records 
from the RO to the Dallas VAMC.  The request contains a 
notation that the records were "closed out at Dallas."  
Also associated with the claims folder is a fax cover sheet 
indicating that the RO requested treatment records for the 
veteran from the Bonham VAMC in June 1999.  The request noted 
that VAMC Dallas indicated the veteran's records were located 
at VAMC Bonham.  There is no indication of a response to the 
records request in the claims folder.  No VA treatment 
records were ever obtained, outside the two hospital 
summaries.

The veteran submitted his notice of disagreement in this case 
in October 1999.  He indicated that he disagreed with the 
RO's denial of service connection for dizziness.  He did not 
express any disagreement in regard to his claim for service 
connection for headaches.  

The veteran submitted information regarding chiropractic 
treatment from a number of sources in October 2001.  The RO 
requested records from the several sources in January 2002.

Records from Dr. Moore's clinic were received in January 
2002.  The records covered a period from May 1990 to June 
2001.  The veteran was noted to complain of dizziness upon 
his initial consultation in May 1990.

Additional treatment records were received from Dr. Martin in 
January 2002.  The records covered a period from November 
1995 to January 2002.  An entry dated in March 2000 reported 
that the veteran suffered from dizziness and was unstable on 
medications.

Efforts to obtain private records from several other sources 
were unsuccessful.  The veteran was notified of this fact by 
telephone contact and by written correspondence.

The veteran provided testimony in support of his claim at a 
Travel Board hearing in September 2002.  The veteran said 
that he was evaluated and treated for dizziness in service.  
He said he was prescribed medications for his headaches and 
dizziness when he retired from the military.  He was further 
evaluated for dizziness after service.  He said that he was 
never given an etiology for his dizziness.  The veteran 
provided examples of when he would experience episodes of 
dizziness and what type of activities would sometimes 
exacerbate the feeling.  He said that he would obtain some 
relief of his symptoms from chiropractic treatment.  

The veteran's case was certified on appeal to the Board in 
September 2002.

The Board undertook additional development in the veteran's 
case in November 2002.  The action was taken in accordance 
with regulations promulgated in January 2002 and codified at 
38 C.F.R. § 19.9 (2002).   See 67 Fed. Reg. 3099-3106 (Jan 
23, 2002).  The veteran was advised of the decision to 
conduct additional development in March 2003.

The veteran was afforded VA neurology and ear, nose, and 
throat (ENT) examinations in April 2003.  The neurology 
examiner noted that the veteran was evaluated for dizziness 
in service.  He also noted that the evaluation in service was 
negative but that subsequent examinations provided a 
diagnosis of benign paroxysmal vertigo.  The examiner 
remarked that he observed the veteran to have a well-balanced 
gait that was twice interrupted by a sudden loss of 
equilibrium in the hallway on the way to the examiner's 
office.  The examiner said that the veteran would suddenly 
extend his arm to the wall and regain his equilibrium and 
then proceed down the hall.  The examiner noted that a true 
full investigation of dizziness or vertigo was very 
complicated and that hospitalization was often required 
because there were approximately 20 or more reasons for 
vertigo.  The examiner said that the symptoms described by 
the veteran appeared to be benign paroxysmal vertigo.  The 
examiner reported that there was an essentially normal 
neurological examination and the diagnosis of benign 
positional vertigo was based on history.  The pertinent 
diagnosis was benign positional paroxysmal vertigo, described 
as mild.

The VA ENT examiner said that the veteran gave a long history 
of recurrent dizziness and that he suffered from headaches 
and dizziness during his periods of active military service.  
The veteran related that his dizzy spells could last from 
several hours to several days and that they occurred six to 
eight times per year.  The veteran had been treated with 
Meclizine but did not feel that the medication had helped.  
The examiner said that his review of the SMRS revealed a 
documented pattern of occipital headaches during the entire 
time the veteran was on active duty.  The examiner noted the 
neurological evaluation in February 1967 and the veteran's 
complaints of vertigo at that time.  He said that there was 
an indication that the episodic vertigo was associated with 
headaches.  The examiner said that, since retirement, the 
veteran has continued to be followed for his dizziness, 
unsteadiness and headaches by several clinics.  The examiner 
said that the veteran was last seen at the neurology clinic 
at VAMC Dallas in 2001.  At that time, medication did not 
appear to be working.  The examiner reported that the results 
of a magnetic resonance imaging (MRI) test and angiography in 
1997 did not show intracranial or vascular process.  He noted 
that, since the veteran did not respond to treatment, he was 
released from the clinic.  The otologic and neuro-otologic 
examinations were reported as unremarkable.  The veteran was 
noted to exhibit some slight unsteadiness.  The diagnosis was 
dizziness associated with headaches.

The examiner also provided an opinion as to the onset of the 
veteran's dizziness.  He said that the veteran's problem was 
more than adequately documented while on 


active duty.  There also appeared to be chronicity involving 
both dizziness and primarily headaches.  He noted that he had 
evaluated the veteran's SMRs and claims folder records in 
some detail.  The examiner also stated that he had reviewed 
pertinent VA treatment files from the VAMC in Dallas.  He 
stated that, based on his review of the documents, his 
examination, and the history provided by the veteran, it 
would seem apparent that the veteran's current problem with 
dizziness and headache had its onset while he was on active 
duty.

II.  Analysis

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2002) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. 


West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran's SMRs document a long history of headaches in 
service.  The records also show that he underwent an 
extensive evaluation in February 1967 regarding complaints of 
vertigo and dizziness in addition to his headaches.

The veteran noted that he suffered from headaches and 
dizziness at the time he submitted his July 1968 statement 
requesting assistance to fill his prescriptions.  He also 
noted that he had received treatment for headaches in service 
and at the time he submitted his claim for disability 
compensation benefits in August 1968.

The private treatment records and the March 1997 VA hospital 
summary document complaints of dizziness or vertigo from May 
1990 to the present.  Unfortunately, VA clinical records were 
not obtained in this case for review by the Board.  However, 
the April 2003 ENT examiner reviewed the records and said 
that they documented continued treatment and evaluation for 
the veteran's complaints of dizziness and vertigo through 
2001.

The April 2003 VA neurology examiner provided a diagnosis of 
benign positional paroxysmal vertigo.  He failed to provide 
an opinion as to its onset.  Nevertheless, the April 2003 ENT 
examiner clearly related the veteran's dizziness to service 
and to the longstanding headaches.  The latter opinion was 
rendered after a review of the SMRs, private and VA treatment 
records and history as provided by the veteran.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that he has satisfied the criteria to establish service 
connection for dizziness.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. 
§ 3.102 was amended in August 2001, effective as of November 
9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim 


and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

As noted above the Board conducted additional development in 
this case after it was certified on appeal in September 2002.  
The action was taken in conjunction with regulations that 
were valid at the time.  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit, in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. 
May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the veteran's waiver of the right to initial 
consideration of the evidence by the RO.  

In light of the holding in DAV, the Board's development of 
the case would ordinarily require a remand for consideration 
of the newly received evidence by the RO in the first 
instance and the issuance of a supplemental statement of the 
case.  However, in this case, the Board is able to grant the 
benefit sought on appeal.  Thus, there is no prejudice to the 
veteran in the Board's acceptance and consideration of the 
additional evidence in this individual case.

The Board also notes that the standard for processing claims 
for VA benefits was changed, effective November 9, 2000, with 
the signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As the Board's 
decision constitutes a complete grant of the benefit sought 
on appeal, there is no further assistance or development 
required in this case to comply with the VCAA.




ORDER

Service connection for dizziness is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

